DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Final Office Action is responsive to applicant's amendment filed on 20 September 2021.  The amendment filed 20 September 2021 amended claims 7, 11, 13, 17, 19, and 20.  Claims 21-24 are newly presented.  Claims 10 and 16 have been cancelled.  Claims 1-6, 8, 9, 12, 14, 15, and 18 were previously canceled.  Currently Claims 7, 11, 13, 17, 19, and 20-24 are pending and have been examined.  The Examiner notes that the 101 rejection has been maintained. 

Response to Arguments

Applicant's arguments filed 20 September 2021 have been fully considered but they are not persuasive.

The Applicant argues on pages 9-10 that “claims do not recite matter that falls within these enumerated grouping of an abstract idea”.  
The Examiner respectfully disagrees.
 a mental process: as drafted, the claim recites the limitation of selecting case instances and processing the case instance and associating new tasks with the case instances which is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “case management solution,” nothing in the claim precludes the determining step from practically being performed in the human mind. For example, but for the “case management solution” language, the claim encompasses the user manually collecting information regarding case instances and assigning tasks based on the case instance. The mere nominal recitation of a generic case management solution does not take the claim limitation out of the mental processes grouping. This limitation is a mental process.  While the Guidance provides that claims do not recite a mental process when they contain limitations that can practically be performed in the human mind, for instance when the human mind is not equipped to perform the claim limitations (GPS position calculation, network monitoring, data encryption for communication, rendering images.  However with regard to the instant application the Examiner has reviewed the disclosure and determined that the underlying claimed invention is described as a concept that is performed in the human mind and/or with the aid of a pen and paper, and thus it is viewed that the applicant is merely claiming that concept performed 1) on a generic computer, 2) in a computer environment or 3) is merely using a computer as a tool to perform the concept, and therefore is considered to recite a mental process.   Therefore the rejection is maintained.

The Applicant argues on pages 10-12 that “a claim is not directed to a judicial exception, and thus is patent eligible, if the claim as a whole integrates the recited judicial exception into a practical application of the exception”.  
The Examiner respectfully disagrees.
In response to the argument the Examiner points out that as noted in the previous Office Action the determined judicial exception is not integrated into a practical application because the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer and additionally the data receiving, selecting, and associating steps required to perform the starting and cancelling steps do not add a meaningful limitation to the method as they are insignificant extra-solution activity (including post solution activity). 

The claim recites the additional element(s): that the case management solution is used to perform both the staring and cancelling steps.  The case management solution in both steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data (collecting and updating information regarding a task with respect to a case in order to assign the proper tasks).  This generic case management limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to the abstract idea. 



	The Examiner has further determined that the claims as a whole does not integrate a judicial exception into a practical application in order to provide an improvement in the functioning of a computer or an improvement to other technology or technical field.  It has been determined that based on the disclosure does not provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.  It has not been provided clearly in the disclosure that the alleged improvement would be apparent to one of ordinary skill in the art, but is instead in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art, and therefore does not improve the technology.  Second, in the instance, which in this case it is not clear that the specification sets forth an improvement in technology, the claim must not reflect the disclosed improvement (the claims must include components or steps of the invention 

The remaining applicant's arguments filed 20 September 2021 have been fully considered but are viewed as moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 7, 11, 13, 17, and 19-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claim(s) 7, 11, 13, 17, and 19-24 as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. The claim(s) 7, 11, 13, 17, and 19-24 is/are directed to the abstract idea of collecting and updating information regarding a task with respect to a case in order to assign the proper tasks.  The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself. Claim(s) (7, 11, 13, 17, and 19-24) is/are directed to an abstract idea without significantly more. 
 
Step 1 



Step 2A Prong 1

The claimed invention is directed to an abstract idea without significantly more. The claim(s) 7, 11, 13, 17, and 19-24 recite(s) a mental process.  Specifically the independent claim 7 and 13 recite a mental process: as drafted, the claim recites the limitation of identifying a list of tasks associated with the case instance and processing the case instance which is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “case management solution,” nothing in the claim precludes the determining step from practically being performed in the human mind. For example, but for the “case management solution” language, the claim encompasses the user manually collecting information regarding case instances and assigning tasks based on the case instance. The mere nominal recitation of a generic case management solution does not take the claim limitation out of the mental processes grouping. This limitation is a mental process.  While the Guidance provides that claims do not recite a mental process when they contain limitations that can practically be performed in the human mind, for instance when the human mind is not equipped to perform the claim limitations (GPS position calculation, network monitoring, data encryption for communication, rendering images.  

Note to the Applicant per the 2019 October Guidance:  The 2019 PEG sets forth a test that distills the relevant case law to aid in examination, and does not attempt to articulate each and every decision. As further explained in the 2019 PEG, the Office has shifted its approach from the case-comparison approach in determining whether a claim recites an abstract idea and instead uses enumerated groupings of abstract ideas.  The enumerated groupings are firmly rooted in Supreme Court precedent as well as Federal Circuit decisions interpreting that precedent. By grouping the abstract ideas, the 2019 PEG shifts examiners’ focus from relying on individual cases to generally applying the wide body of case law spanning all technologies and claim types. In sum, the 2019 PEG synthesizes the holdings of various court decisions to facilitate examination. 

Step 2A Prong 2

Specifically the determined judicial exception is not integrated into a practical application because the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer and additionally the data receiving, selecting, and associating steps required to perform the starting and cancelling steps do not add a meaningful limitation to the method as they are insignificant extra-solution activity (including post solution activity). 



The claim recites the additional element(s): receiving, selecting, and associating steps provide the starting and cancelling steps. The deploying, invoking, gathering, and saving steps are recited at a high level of generality (i.e., as a general means of collecting and updating information regarding a task with respect to a case in order to assign the proper tasks to the right personnel), and amounts to mere data receiving, selecting, and associating, which is a form of insignificant extra-solution activity. The case management solution that performs the comparison step is also recited at a high level of generality, and merely automates the identifying and processing steps. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component (collecting and updating information regarding a task with respect to a case in order to assign the proper tasks to the right personnel). 

The Examiner has further determined that the claims as a whole does not integrate a judicial exception into a practical application in order to provide an improvement in the 

Note to the Applicant from the October 2019 Guidance: Generally, examiners are not expected to make a qualitative judgment on the merits of the asserted improvement. If the examiner concludes the disclosed invention does not improve technology, the burden shifts to applicant to provide persuasive arguments supported by any necessary evidence to demonstrate that one of ordinary skill in the art would understand that the disclosed invention improves technology. Any such evidence submitted under 37 C.F.R. § 1.132 must establish what the specification would convey to one of ordinary skill in the art and cannot be used to supplement the specification.  For example, in response to a rejection under 35 U.S.C. § 101, an applicant could submit a declaration under § 1.132 providing testimony on how one of ordinary skill in the art would interpret the disclosed invention as improving technology and the underlying factual basis for that conclusion.

For further clarification the Examiner points out that the claim(s) (7 and 13) recite(s) receiving an update, selecting a case instance, associating the new task, starting any other task, and cancelling any other task are viewed as an abstract idea in the form of a mental process.  This judicial exception is not integrated into a practical application because the use of a computer for receiving, updating, selecting, associating, starting, and cancelling (collecting and 

Thus the claims recites an abstract idea directed to a mental process (i.e. collecting and updating information regarding a task with respect to a case in order to assign the proper tasks).  Using a computer to receiving, selecting, associating, starting, and cancelling the data resulting from this kind of mental process merely implements the abstract idea in the manner of “apply it” and does not provide 'something more' to make the claimed invention patent eligible.  The claimed limitations of a computing device is not constraining the abstract idea to a particular technological environment and do not provide significantly more.
The of collecting and updating information regarding a task with respect to a case in order to assign the proper tasks to the right personnel would clearly be to a mental activity that a company would go through in order to decide tasks to assign to patients.  The specification makes it clear that the claimed invention is directed to the mental activity consisting of data gathering, data analysis to determine how assign tasks for specific cases:

The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’.  
The dependent claims do not remedy these deficiencies.

            Claims 11 recite limitations which further limit the claimed analysis of data.

Claims 21 and 23 recites limitations directed to claim language viewed insignificantly extra solution activity.  

Using a computer to perform the data processing as claimed is merely implementing the abstract idea in the manner of “apply it” and does not provide significantly more. Additionally with respect to the Berkheimer the Examiner points out that the steps of the claim are viewed to be to nothing more than spell out what it means to apply it on a computer and cannot confer patent-eligibility as there are no additional limitations beyond applying an abstract idea, restricted to a computer.  As the claims are merely implementing the abstract idea in the manner of “Apply It” the need for a Berkheimer analysis does not apply and is not required with respect to the currently filed claims the implementing steps can be found in Stein which discloses how the claims alone and in combination are viewed to be well understood, routine and conventional based on point 3 of the Berkheimer memo and subsequent evidence, complying with and providing evidence.  

Claims 22 and 24 recites limitations directed to claim language viewed non-functional data labels.  

            Thus the problem the claimed invention is directed to answering the question based on gathered and analyzed information about the cases what type of tasks to assign.  This is not a technical or technological problem but is rather in the realm of assigning tasks and therefore an abstract idea.

Step 2B

The claim(s) 7, 11, 13, 17, and 19-24 does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. 
The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  This is the case because in order for the claims to be viewed as significantly more the claims must incorporate the integral use of a machine to achieve performance of a method, in contrast to where the machine is merely an object on which the method operates, which does not provide significantly more in order for a machine to add significantly more, it must play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly.  Whether its involvement is extra-solution activity or a field-of-use, i.e., the extent to which (or how) the machine or apparatus imposes meaningful limits on the claim. Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more.  Additionally, another consideration when determining whether a claim recites significantly more is whether the claim effects a transformation or reduction of a particular article to a different state or thing. "[T]ransformation and reduction of an article ‘to a different state or thing’ is the clue to patentability of a process claim that does not include particular machines.  All together the above analysis shows there is not improvement in 

With respect to the Berkheimer as noted above the same analysis applies to the 2B where the claims are viewed as applying it and as such no further analysis is required.  However with respect to the claims that are viewed as extra solution or post solution activity the Examiner notes that the claims are viewed as well-understood, routine, and conventional because a citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s) as supported by the Stein reference. An appropriate publication could include a book, manual, review article, or other source that describes the state of the art and discusses what is well-known and in common use in the relevant industry. 

The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’.  Specifically, the dependent claims do not remedy these deficiencies of the independent claims.

With respect to the legal concept of prima facie case being a procedural tool of patent examination, which allocates the burdens going forward between the examiner and the applicant. MPEP § 2106.07 discusses the requirements of a prima facie case of ineligibility. In particular, the initial burden was on the Examiner and believed to be properly provided as to explain why the claim(s) 1 and 3-6 are ineligible for patenting because of the above provided rejection which clearly and specifically points out in accordance with properly providing the requirement 

Therefore based on the above analysis as conducted based on the January 2019 Guidance from the United States Patent and Trademark Office the claims are viewed as a court recognized abstract idea, are viewed as a judicial exception, does not integrate the claims into a practical application, and does not provide an inventive concept, therefore the claims are ineligible.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 11, 13, 17, and 19-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stein et al. (U.S. Patent Application 2012/0331118 A1) (hereafter Stein) in view of SPINOLA et al. (U.S. Patent Publication 2009/0171897 A1) (hereafter Spinola).

	Referring to Claim 7, Stein teaches a computer program product, the computer program product comprising a non-transitory computer readable storage medium having program code embodied therewith, the program code executable by a processor to perform:

selecting a case instance from a target repository, wherein the selected case instance was created using the case type definition before the update to the existing case management solution was received (see; par. [0027] of Stein teaches selecting a case as part of an existing model (i.e. targeted) and where an existing case utilizes par. [0014] schema definitions, where par. [0027] the cases identified where a decision is made to how the update will take place including (i.e. before the update was received)).

associating the new task with the selected case instance (see; par. [0027] of Stein teaches adding new business processing (i.e. new tasks) to existing instances by multiple possible methods).

in response to starting a task in an inclusive task group associated with the selected case instance, starting any other task in the inclusive task group (see; par. [0027] of Stein teaches deploying multiple instances in a model (each version is a different task) and running multiple versions simultaneously (i.e. inclusive group)).

in response to starting a task in an exclusive task group associated with the selected case instance, cancelling any other task in the exclusive task group (see; par. [0027] of Stein teaches a newly loaded instantiated instance in the model (i.e. group) and ignore all others and use the new versions).

Stein does not explicitly disclose the following limitations, however,

Spinola teaches receiving an update to an existing case management solution in a production environment, wherein the existing case management solution comprises a case type definition, and wherein the received update to the existing case management solution comprises adding a new task to the case type definition (see; par. [0017] and par. [0031] of Spinola teaches updating by adding tasks to a case, including par. [0019] updating processing definitions (i.e. case type definitions) and where the update includes adding a new task to the processing definitions).

Stein teaches similar to the instant application teaches dynamic case management.  Specifically, Stein discloses the dynamic case management where the runtime platform is adapted to operate in either of a shared multitenant application deployment model it is therefore viewed as analogous art in the same field of endeavor. Additionally, Spinola teaches case management using a case instance associated with a folder for managing tasks and as it is comparable in certain respects to Stein which dynamic case management as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Stein discloses the dynamic case management where the runtime platform is adapted to operate in either of a shared multitenant application deployment model.  However, Stein fails to disclose receiving an update to an existing case management solution in a production environment, wherein the existing case management solution comprises a case type definition, and wherein the received update to the existing case management solution comprises adding a new task to the case type definition.

Spinola discloses receiving an update to an existing case management solution in a production environment, wherein the existing case management solution comprises a case type definition, and wherein the received update to the existing case management solution comprises adding a new task to the case type definition.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Stein the receiving an update to an existing case management solution in a production environment, wherein the existing case management solution comprises a case type definition, and wherein the received update to the existing case management solution comprises adding a new task to the case type definition as taught by Spinola since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Stein and Spinola teach the collecting and analysis of data in order to provide case management 


	Referring to Claim 11, see discussion of claim 7 above, while Stein in view of Spinola teaches the method above, Stein further discloses a method having the limitations of,

further comprising program code executable by the processor to perform: receiving an input parameter that is used to select the case instance (see; par. [0027] of Stein teaches selecting models to then modify processing for instances).


	Referring to Claim 13, Stein in view of Spinola teaches a system for a case management solution in a production environment.  Claim 13 recites the same or similar limitations as those addressed above in claim 7, Claim 13 is therefore rejected for the same reasons as set forth above in claim 7, except for the following noted exception;

	
Referring to Claim 17, see discussion of claim 13 above, while Stein in view of Spinola teaches the method above, Stein further discloses a method having the limitations of, 

receiving an input parameter that is used to select the case instance (see; par. [0027] of Stein teaches adding new business processing (i.e. new tasks) to existing instances by multiple possible methods inputted by a user).


Referring to Claim 19, see discussion of claim 13 above, while Stein in view of Spinola teaches the method above, Stein further discloses a method having the limitations of, 

further comprising program code executable by the processor to perform: receiving an input parameter that is used to connect to the production environment (see; par. [0027] of Stein teaches code that provides the deployment of tasks into production deploying the modified model to be added while then existing model is currently running (i.e. connect to production)).


	Referring to Claim 20, see discussion of claim 13 above, while Stein in view of Spinola teaches the system above Claim 20 recites the same or similar limitations as those addressed above in claim 19, Claim 20 is therefore rejected for the same or similar limitations as set forth above in claim 19.

	Referring to Claim 21, see discussion of claim 7 above, while Stein in view of Spinola teaches the method above, Stein further discloses a method having the limitations of,
	
receiving one or more input parameters that identify one or more tasks to include and one or more tasks to exclude as part of the update to the existing case management solution (see; par. [0027] of Stein teaches receiving inputs to the model including the identification and addition of tasks as part of updating the case management process).


	Referring to Claim 22, see discussion of claim 7 above, while Stein in view of Spinola teaches the method above, Stein further discloses a method having the limitations of,

wherein the new task is in one of the inclusive task group and the exclusive task group (see; par. [0027] of Stein teaches tasks can be updated in multiple ways including adding concurrently as part of the currently running model (i.e. inclusive) as well as multiple versions simultaneously running (i.e. exclusive)).


	Referring to Claim 23, see discussion of claim 13 above, while Stein in view of Spinola teaches the system above Claim 243 recites the same or similar limitations as those addressed above in claim 21, Claim 23 is therefore rejected for the same or similar limitations as set forth above in claim 21.

Referring to Claim 24, see discussion of claim 13 above, while Stein in view of Spinola teaches the system above Claim 24 recites the same or similar limitations as those addressed above in claim 22, Claim 24 is therefore rejected for the same or similar limitations as set forth above in claim 22.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SWARTZ whose telephone number is (571)270-7789.  The examiner can normally be reached on Mon-Fri 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gart Matthew can be reached on 571 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/S.S.S/            Examiner, Art Unit 3623

/ANDRE D BOYCE/            Primary Examiner, Art Unit 3623